Name: Council Regulation (EEC) No 1596/81 of 10 June 1981 relating to the organization of a survey of labour costs in industry, wholesale and retail distribution, banking and insurance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6. 81 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1596/81 of 10 June 1981 relating to the organization of a survey of labour costs in industry, wholesale and retail distribution, banking and insurance THE COUNCIL OF THE EUROPEAN COMMUNITIES, for 1967 in road transport, and Regulations (EEC) No 2053/69(H), (EEc) No 3192/73 (i 2) and (EEC) No 494/78 on the basis of accounting data for 1970, 1974 and 1978 in distribution, banking and insurance ; Whereas, since expenditure by undertakings on wages, salaries and related costs is subject to substantial change, it is appropriate to carry out a new survey based on accounting data for 1981 in order to bring up to date the results of the previous surveys, based on accounting data for 1978 in industry, distribution, banking and insurance ; Whereas, in view of the scope of the survey it is neces ­ sary to proceed on the basis of sampling, so that the survey does not prove too heavy a burden on undertak ­ ings and on the budgets of the European Communi ­ ties and of the Member States, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in order to carry out the tasks assigned to it by the Treaty, and in particular those set out in Arti ­ cles 2, 3, 117, 118 , 120 and 122 thereof, the Commis ­ sion must be kept informed of the position and trends in Member States as regards labour costs and employees' incomes ; Whereas statistical information available in each Member State does not provide a valid basis for comparisons, in particular because of the differences existing between the laws, regulations and administra ­ tive practices of the Member States ; whereas surveys must therefore be carried out and the results processed on the basis of uniform definitions and methods ; 1 Whereas the best method of assessing the level , composition and trends both of labour costs and of employees' incomes is to carry out specific Commu ­ nity surveys, as has been done since 1959, pursuant to Council Regulations No 10 (i ), No 14 (2), No 28 (3), No 151 (4), No 101 /66/EEC(5), (EEC) No 1899/68 &amp; (EEC) No 2259/71 (7), (EEC) No 328/75 (8) and (EEC) No 494/78 (9) on the basis of accounting data for 1959 to 1964, 1966, 1969, 1972, 1975 and 1978 in industry, Regulation No 100/66/EEC (10) on the basis of data HAS ADOPTED THIS REGULATION : Article 1 Within the framework of its periodic surveys on labour costs and employees' incomes, the Commis ­ sion shall undertake in 1982, on the basis of accounting data for 1981 , a survey of labour costs (manual and non-manual workers) and of employees' incomes in industry, wholesale and retail distribution, banking and insurance. Article 2 (!) OJ No 56, 31 . 8 . 1960, p . 1199/60 . (2) OJ No 55, 16 . 8 . 1961 , p . 1054/61 . (J) OJ No 41 , 28 . 5. 1962, p . 1277/62. ( ¦) OJ No 133, 13 . 12. 1962, p . 2841 /62. (5) OJ No 134, 22. 7 . 1966, p . 2540/66. The survey shall cover undertakings and establish ­ ments employing at least 10 persons who carry on activities defined in Divisions 1 , 2, 3, 4 and 5 and Classes 61 , 64/65, 81 and 82 of the Nomenclature of Economic Activities in the European Communities (NACE), with the exception of groups 651 , 652 and(6) OJ No L 289, 29 . 11 . 1968 , p . 4.(7) OJ No L 238, 23 . 10 . 1971 , p. 1 . (8) OJ No L 37, 12. 2. 1975, p . 1 . H OJ No L 68 , 10 . 3 . 1978, p . 1 . ( t0) OJ No 134, 22. 7. 1966, p . 2538/66. ( ») OJ No L 263, 21 . 10 . 1969, p. 8 . (") OJ No L 326, 27. 11 . 1973, p . 1 . No L 159/2 Official Journal of the European Communities 17. 6. 81 811 and, for Ireland, Class 50 as well as, for Greece, Classes 50, 61 , 64/65, 81 and 82. In banking and insur ­ ance in Luxembourg, however, the survey shall be conducted without regard to a minimum number of employees. The survey shall be carried out by sampling. the starting and closing dates of the survey and the time limit for replying to the questionnaires. Persons required to supply information shall reply to the questionnaires truthfully, completely and within the time limits set. Article 6 Article 3 The statistical offices of the Member States shall analyze the replies to the questionnaires. They shall forward to the Commission the results of the survey, excluding individual items of information, in accor ­ dance with the processing programme laid down by the Commission ; the results shall be broken down by sectors of activity and, if so required, by region and size category of the undertakings or establishments. Employers shall , in respect of their undertakings and establishments which are included in the sample, provide the information needed to determine labour costs (manual and non-manual workers) and employees' incomes on the basis of the accounting data for the whole of 1981 , in the manner set out hereinafter. Article 7Article 4 The survey shall cover : (a) costs of wages and salaries, including bonuses and allowances, and all incidental expenditure, in parti ­ cular employers' contributions to social security and supplementary schemes, and other social payments, including the cost of vocational training of employees, and any taxes or subsidies directly related to labour costs ; (b) the number of employees engaged in the undertak ­ ings or establishments ; Individual items of information supplied for purposes of the survey shall be used for statistical purposes only. It shall be prohibited to use such information for other purposes, particularly for taxation purposes, or to communicate it to third parties . Member States shall take appropriate measures against any infringent of : (a) the obligation to supply the information referred to in Article 3 , and (b) the obligation, under the first paragraph, to main ­ tain confidentiality as regards the information obtained. (c) the length of time worked. Article 5 Article 8The information shall be collected by the statistical offices of the Member States by means of question ­ naires drawn up by the Commission in cooperation with those offices . The Commission shall , in cooperation with those offices, determine the technical procedures relating to the survey. Further, it shall lay down in the same way For the conduct of the survey, Member States shall receive a flat-rate sum proportional to the number of undertakings or establishments surveyed. This amount shall be entered against appropriations provided for this purpose in the budget of the European Communi ­ ties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1981 . For the Council The President W. ALBEDA